IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31157
                         Summary Calendar



ROBERTO VILLAR-GRANA,

                                         Petitioner-Appellant,

versus

DAVID VENTURELLA, Assistant Commissioner, United States
Department of Justice, Immigration and Naturalization
Service; BURL CAIN, Warden Louisiana State Penitentiary;
DORIS MEISSNER, Commissioner of Immigration and
Naturalization Service; JOHN ASHCROFT, Attorney General of
the United States; IMMIGRATION AND NATURALIZATION SERVICE,

                                         Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 00-CV-291-B
                       --------------------
                            May 9, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roberto Villar-Grana (Villar) appeals the district court’s

final judgment denying his requests for habeas and mandamus

relief.   Villar, who is a Cuban national, sought habeas and

mandamus relief after the federal Government purportedly breached

an agreement intended to defuse a hostage situation at the St.

Martin Parish Jail.   According to Villar, the Government agreed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-31157
                                 -2-

to, but did not, provide him safe passage to Cuba after he and

several other Cuban inmates released the hostages whom they were

holding.   Villar maintains that he is entitled to habeas relief

because the purported breach on the part of the federal

respondents violated the fundamental-fairness doctrine implicit

in the Fifth Amendment’s Due Process Clause.    He also maintains

that he is entitled to mandamus relief because the federal

respondents had a clear constitutional duty under the Fifth

Amendment and the fundamental-fairness doctrine to honor their

agreement with him.

     Villar does not dispute that, prior to the hostage-taking

incident, he was convicted in Louisiana state court of possession

of a controlled dangerous substance with intent to distribute.

He likewise does not dispute that, shortly after the incident was

resolved, he was sentenced to 15 years’ imprisonment, a sentence

which he is currently serving at the Louisiana State Penitentiary

in Angola, Louisiana.1    Villar has not challenged, either in this

court or in the district court, the validity of that conviction

or sentence.   Instead, he argues that his detention is

unconstitutional because of the contractual breach on the part of

the federal respondents, which he maintains violated his

substantive due-process rights.    The flaw with Villar’s argument

is that two sovereigns are involved, the State of Louisiana and

the federal Government.    Whatever perceived constitutional


     1
        Villar and the federal respondents agree that, although
Villar also was convicted and sentenced for attempted first-
degree murder, that conviction and sentence have been overturned
on direct appeal.
                           No. 00-31157
                                -3-

violations the federal respondents may have committed does not

affect the validity of his state detention.     Because Villar has

not shown that his Louisiana drug conviction or sentence are

constitutionally invalid, there is no basis for granting him

habeas relief.   See 28 U.S.C. §§ 2241(c)(3), 2254(a).

     By failing to establish that he is entitled to habeas relief

and that his release from prison is warranted, he likewise has

not shown that he is entitled to a writ of mandamus directing the

federal respondents to transport him to Cuba.     See 28 U.S.C.

1361.   Villar cannot obtain his release from prison by showing

his entitlement to mandamus relief.   See Preiser v. Rodriguez,

411 U.S. 475, 500 (1973)(holding that writ of habeas corpus is

sole federal remedy for state prisoner seeking immediate or

speedier release).   Because Villar has not established his

entitlement to habeas relief and because his request for mandamus

relief is not warranted, the district court’s judgment is

AFFIRMED.